Exhibit 10.1

SUPPLEMENTAL AGREEMENT

TO

THE AMENDED AND RESTATED SECOND CREDIT FACILITIES AGREEMENT

This Agreement is made to be effective from 23 June 2008 (the “Effective Date of
this Agreement”)

AMONG

INNOVEX (THAILAND) LIMITED (Registration No. Bor Aor Chor. Lor Por 253) with its
head office located at No. 79 Moo 4 Export Industrial Zone 2, Northern
Industrial Estate, Baan Klang Sub-district, Muang Lampoon District, Lampoon
Province (hereinafter referred to as the “Borrower”)

BANK OF AYUDHYA PUBLIC COMPANY  LIMITED  (“Bank of Ayudhya”) as the Facility
Agent

(hereinafter referred to in this Agreement as the “Facility Agent”)

TMB BANK PUBLIC COMPANY LIMITED (“TMB Bank”) as the Security Agent  (hereinafter
referred to as the “Security Agent”).

AND

BANK OF AYUDHYA and TMB BANK as the Creditors (hereinafter referred to
collectively as the “Creditors” and individually as “Creditor”).

WHEREAS

(A) The Borrower entered into the Credit Facilities Agreement dated 23 April
2001 (the “Credit Facilities Agreement dated 23 April 2001”) with the Facility
Agent, the Security Agent and the Creditors.   (B) The Borrower entered into (i)
the Supplemental Agreement to the Credit Facilities Agreement dated 23 April
2001 on 1 March 2002 with the Facility Agent, the Security Agent and the
Creditors (the “First Supplemental Agreement to the Credit Facilities
Agreement”) and (ii) the Second Supplemental Agreement to the Credit Facilities
Agreement dated 23 April 2001 on 28 February 2003 with the Facility Agent, the
Security Agent and the Creditors ( the “Second Supplemental Agreement to the
Credit Facilities Agreement”). The Credit Facilities Agreement dated 23 April
2001, the First Supplemental Agreement to the Credit Facilities Agreement and
the Second Supplemental Agreement to the Credit Facilities Agreement hereinafter
referred to as the “Credit Facilities Agreement”.   (C) The Borrower entered
into the Second Credit Facilities Agreement dated 11 June 2004 (the “Second
Credit Facilities Agreement dated 11 June 2004”) with the Facility Agent, the
Security Agent and the Creditors in order to amend the Credit Facilities
Agreement and reinstated all supplemental agreements to the Credit Facilities
Agreement and become this Agreement.

(D)       The Borrower entered into the Supplemental Agreement to the Second
Credit Facilities Agreement dated 11 June 2004 on 30 June 2005 with the Facility
Agent, the Security Agent and the Creditors (the “Supplemental Agreement to the
Second Credit Facilities Agreement”) and the Borrower entered into another
supplemental agreement to the Second Credit Facilities Agreement on 9 December
2005 with the Facility Agent, the Security Agent and the Creditors (the “Second
Supplemental Agreement to the Second Credit Facilities Agreement”).  The Second
Credit Facilities Agreement dated 11 June 2004, the Supplemental Agreement to
the Second Credit Facilities Agreement and the Second Supplemental Agreement to
the Second Credit Facilities Agreement hereinafter referred to as the “Second
Credit Facilities Agreement”.

--------------------------------------------------------------------------------



(E)       The Borrower entered into the Amended and Restated Second Credit
Facilities Agreement on 19 December 2006 with the Facility Agent, the Security
Agent and the Creditors in order to amend the Second Credit Facilities Agreement
(the “Amended and Restated Second Credit Facilities Agreement”)

(F)       The Borrower, the Facility Agent, the Security Agent and the Creditors
intend to amend the Amended and Restated Second Credit Facilities Agreement
pursuant to the terms and conditions of this Agreement.

1. Definition and Interpretation   The parties agree as follows:

1.1       Words and expressions used in this Agreement shall have the same
respective meanings as the words and expressions defined in the Credit
Facilities Agreement except as otherwise defined in this Agreement.

1.2 In this Agreement, except as otherwise defined the reference to the Amended
and Restated Second Credit Facilities Agreement, the Transaction Documents or
any documents related to the Amended and Restated Second Credit Facilities
Agreement or the Transaction Documents shall include this Agreement.   1.3 From
the Effective Date of this Agreement, any terms or conditions in the Amended and
Restated Second Credit Facilities Agreement or the Transaction Documents or any
documents related to the Amended and Restated Second Credit Facilities Agreement
or the Transaction Documents which contradict the terms amended by this
Agreement, then the terms under this Agreement shall prevail and the terms or
conditions under the Amended and Restated Second Credit Facilities Agreement or
the Transaction Documents or any documents related to the Amended and Restated
Second Credit Facilities Agreement or the Transaction Documents which contradict
the terms of this Agreement shall no longer be effective.   2. Amendment

The Borrower, the Facility Agent, the Security Agent and the Creditors agree to
amend and revise the terms of the Amended and Restated Second Credit Facilities
Agreement as follows:

2.1 Certain definitions as appeared in Clause 1.1 of the Amended and Restated
Second Credit Facility Agreement shall be supplemented, amended and/or revised
as follows:   2.1.1 The definition of “Repayment Schedule” as appeared in Clause
1.1 of the Amended and Restated Second Credit Facilities Agreement shall be
repealed and replaced to read as follows:  

“Repayment Schedule for Debt under the Long Term Facilities” means the repayment
schedule for Debt under Long Term Facility Portion 1 under the conditions
specified in Clause 6.1.1(a) and Attachment 6.1 and the repayment schedule for
Debt under Long Term Facility Portion 2 under the conditions specified in Clause
6.1.1(b) and Attachment 6.2 ;

  2.1.2 The definition of “Excess Cash from Business Operation” shall be
supplemented to Clause 1.1 of the Amended and Restated Second Credit Facility
Agreement to read as follows”

--------------------------------------------------------------------------------



““Excess Cash from Business Operation” means the excess cash which will be
calculated on a quarterly basis (excluding the balance which required to be
deposit in the Debt Service Reserve Account) based on the actual cash balance as
shown in the consolidated balance sheets of the Guarantor on the last day of the
relevant quarter which has been audited by the auditor or reviewed by the
authorized director of the Guarantor based on the 10-Q form (in case of first,
second and third quarters) subtracted by the following items (a) to (e) and the
Borrower will send the report of this calculation to each Creditor within forty
five (45) days after the last day of that quarter:

  (a) two (2) months of operating expense (excluding depreciation and other
non-cash items) based on the actual cash balance as shown in the previous
quarter plus or minus adjustment factors;   (b) two (2) months of production
cost (excluding depreciation and other cash items) based on the actual figures
of the previous quarter plus or minus adjustment factors;   (c) interest payment
on working capital facilities, import and export credit facility and Debt under
the Long Term Facilities and an amount for principle repayment of Debt under the
Long Term Facilities as prescribed in the Repayment Schedule for Debt under Long
Term Facilities for the subsequent quarter;   (d) capital expenditure forecasted
for the subsequent quarter; and   (e) contingency expense in the amount equal to
five percent (5%) of the amount under items (a) and (b) above.

2.1.3 The definition of “Equity” as appeared in Clause 1.1 of the Amended and
Restated Second Credit Facilities Agreement shall be repealed and replaced to
read as follows:   “Equity” means the equity of the Borrower in case of
maintaining ratio by the Borrower or the equity of Innovex Group Companies in
case of maintaining ratio by the Guarantor which includes paid-up share capital,
share premiums, reserves and retained earnings.   2.1.4 The definition of “Debt
Service Reserve Account” as appeared in Clause 1.1 of the Amended and Restated
Second Credit Facilities Agreement shall be repealed and replaced to read as
follows:   “Debt Service Reserve Account” means Savings Account No.
xxx-x-xxxxx-x, an interest bearing account of the Borrower opened and maintained
with TMB Bank Public Company Limited, Phahon Yothin branch.   2.1.5 The
definition of “Facility” as appeared in Clause 1.1 of the Amended and Restated
Second Credit Facilities Agreement shall be repealed and replaced to read as
follows:   “Facility” means the credit facilities provided by the Creditors to
the Borrower under this Agreement including (1) Long Term Facilities which are
restructured under this Agreement and referred to as Debt under the Long Term
Facilities (2) Import and Export Credit Facility (3) Working Capital Facility
and (4) Letter of Guarantee Facility.   2.1.6 The definition of “Long Term
Facility Portion 1” as appeared in Clause 1.1 of the Amended and Restated Second
Credit Facilities Agreement shall be repealed and replaced to read as follows:  

“Long Term Facility Portion 1” means the facility in Baht provided by the
Creditors to the Borrower for the purpose as specified in Clause 2.2.1 in the
facility limit as indicated in Attachment 1 of the Amended and Restated Second
Credit Facilities Agreement.”

--------------------------------------------------------------------------------



2.1.7 The definition of “Long Term Facility Portion 2” as appeared in Clause 1.1
of the Amended and Restated Second Credit Facilities Agreement shall be repealed
and replaced to read as follows:   “Long Term Facility Portion 2” means the
facility in Baht provided by the Creditors to the Borrower for the purpose as
specified in Clause 2.2.1 in the facility limit as indicated in Attachment 1 of
the Amended and Restated Second Credit Facilities Agreement.”   2.1.8 The
definition of “Fifth Guarantee Agreement” shall be supplemented to Clause 1.1 of
the Amended and Restated Second Credit Facility Agreement to read as follows:  

“Fifth Guarantee Agreement” means the Fifth Guarantee Agreement issued by the
Guarantor to the Creditors in accordance with the form of Attachment 1;

  2.1.9 The definition of “Third Credit Facilities Agreement” as appeared in
Clause 1.1 of the Amended and Restated Second Credit Facilities Agreement shall
be repealed and replaced to read as follows:   “Third Credit Facilities
Agreement” means the Third Credit Facilities Agreement between the Borrower, the
Facility Agent, the Security Agent and the Creditors dated 19 December 2006, the
transaction documents under this Agreement and any supplemental agreements to
this Agreement.   2.1.10 The definition of “Pledge of Right of Deposit
Agreement” shall be supplemented to Clause 1.1 of the Amended and Restated
Second Credit Facility Agreement to read as follows:  

“Pledge of Right to Deposit Agreement” means the Pledge of Right to Deposit
dated 23 June 2008 between the Borrower and the Security Agent for the benefit
of the Creditors in relation to the deposit in the Debt Service Reserve Account
in the form specified in Attachment 2 of this Agreement.

  2.1.11 The definition of “Conditional Assignment of Right to Deposit
Agreement” shall be supplemented to Clause 1.1 of the Amended and Restated
Second Credit Facility Agreement to read as follows:  

“Conditional Assignment of Right to Deposit Agreement” means the Conditional
Assignment of Right to Deposit Agreement dated 23 June 2008 between the Borrower
and the Security Agent for the benefit of the Creditors in relation to the
deposit in the Debt Service Reserve Account in the form specified in Attachment
3 of this Agreement.

  2.1.12 The definition of “Long Term Debt” as appeared in Clause 1.1 of the
Amended and Restated Second Credit Facilities Agreement shall be repealed and
replaced to read as follows:   “Long Term Debt” means any debt that has a
repayment maturity of not less than one year of the Borrower in the case of
ratio to be maintained by the Borrower or of the Innovex Group Companies in the
case of ratio to be maintained by the Guarantor.   2.1.13 The definition of
“Aggregate Debt” as appeared in Clause 1.1 of the Amended and Restated Second
Credit Facilities Agreement shall be repealed and replaced to read as follows:  
“Aggregate Debt” means all debts and obligations of the Borrower in the case of
ratio to be maintained by the Borrower or of the Innovex Group Companies in the
case of ratio to be maintained by the Guarantor at any time.

--------------------------------------------------------------------------------



2.1.14 The definition of “Debt under the Long Term Facilities” shall be
supplemented to Clause 1.1 of the Amended and Restated Second Credit Facility
Agreement to read as follows:   “Debt under the Long Term Facilities” means Debt
under the Long Term Facility Portion 1 and Debt under the Long Term Facilities
Portion 2.”   2.1.15 The definition of “Debt under the Long Term Facility
Portion 1” shall be supplemented to Clause 1.1 of the Amended and Restated
Second Credit Facility Agreement to read as follows:   “Debt under the Long Term
Facility Portion 1” means Debt under the Long Term Facility Portion 1 as
prescribed in Clause 2.1.1.   2.1.16 The definition of “Debt under the Long Term
Facility Portion 2” shall be supplemented to Clause 1.1 of the Amended and
Restated Second Credit Facility Agreement to read as follows:   “Debt under the
Long Term Facility Portion 2” means Debt under the Long Term Facility Portion 2
as prescribed in Clause 2.1.2.   2.1.17 The definition of “Debt Service Coverage
Ratio” as appeared in Clause 1.1 of the Amended and Restated Second Credit
Facilities Agreement shall be repealed and replaced to read as follows:   "Debt
Service Coverage Ratio" means the ratio of EBITDA divided by debt determined as
at the end of each twelve (12) months period of the Borrower's financial year in
the case of ratio to be maintained by the Borrower or of the Innovex Group
Companies in the case of ratio to be maintained by the Guarantor. For the
purpose of this definition, "debt" means the current portion of principal
payable on all outstanding Debt under the Long Term Facilities for each twelve
(12) months period under this Agreement, debt under long term facility under the
Supplemental Agreement to the Third Credit Facilities Agreement and debt under
any long term facility (if any) at that time and interest expenses on the Debt
under the Long Term Facilities under this Agreement, debt under long term
facility under the Supplemental Agreement to the Third Credit Facilities
Agreement and debt under any long term facility (if any) become payable for the
twelve (12) months period of the Borrower's financial year in the case of ratio
to be maintained by the Borrower or of the Innovex Group Companies in the case
of ratio to be maintained by the Guarantor except interest expenses on short
term loan of the Borrowr or Innovex Group Companies (as the case may be).  
2.1.18 The definition of “Interest Coverage Ratio” as appeared in Clause 1.1 of
the Amended and Restated Second Credit Facilities Agreement shall be repealed
and replaced to read as follows:   “Interest Coverage Ratio” means the ratio of
EBITDA divided by interest determined as at the end of each twelve (12) months
period of the Borrower's financial year in the case of ratio to be maintained by
the Borrower or of the Innovex Group Companies in the case of ratio to be
maintained by the Guarantor. For the purpose of this definition, "interest"
means the current portion of interest expenses relevant to each twelve (12)
months period of the Borrower's financial year in the case of ratio to be
maintained by the Borrower or of the Innovex Group Companies in the case of
ratio to be maintained by the Guarantor.   2.1.19 The definition of “Return on
Assets Ratio” shall be supplemented to Clause 1.1 of the Amended and Restated
Second Credit Facility Agreement to read as follows: “Return on Assets Ratio”
means the profit from the operation of the Borrower divided by the average of
assets used in the operation of the Borrower. For the purpose of this
definition, “profit from the operation” means profit from the operation of the
Borrower as appeared in the financial statement as at the end of each twelve
(12) months period of the Borrower’s Fiscal Year audited by the auditor of the
Borrower excluding (a) profit or loss from exchange rate, (b) interest expense
and (c) corporate income tax and “average of assets used in the operation” means
the average of total assets at the beginning of the period and at the end of the
period as appeared in the financial statement as at the end of each twelve (12)
months period of the same Borrower’s Fiscal Year audited by the auditor of the
Borrower excluding (a) investment in Innovex Group Companies and/or affiliated
companies and investment in securities.

--------------------------------------------------------------------------------



2.2 Clause 2.1.1 and Clause 2.1.2 of the Amended and Restated Second Credit
Facilities Agreement shall be repealed and replaced to read as follows:

  “2.1.1

Debt under the Long Term Facility Portion 1 the Borrower’s debt having with the
Long Term Creditors pursuant to the Long Term Facility Portion 1 which is
restructured under this Agreement under the terms and conditions of this
Agreement. As at 31 March 2008, the debt under the Long Term Facility Portion 1
is in the amount of Baht 160,000,000 (One Hundred and Sixty Million Baht);

  2.1.2

Debt under the Long Term Facility Portion 2 the Borrower’s debt having with the
Long Term Creditors pursuant to the Long Term Facility Portion 2 which is
restructured under this Agreement under the terms and conditions of this
Agreement. As at 31 March 2008, the debt under the Long Term Facility Portion 2
is in the amount of Baht 210,000,000 (Two Hundred and Ten Million Baht).”

2.3 Clause 5.1.4 and Clause 5.1.5 of the Amended and Restated Second Credit
Facilities Agreement shall be repealed and replaced to read as follows:

  “5.1.4 Interest for the Debt under the Long Term Facility Portion 1

  The interest rate for the Debt under the Long Term Facility Portion 1 will be
at the rate of Average MLR minus one percent (Average MLR-1%) per annum of the
amount due under the Debt under the Long Term Facility Portion 1 calculated by
the Facility Agent on the Effective Date of this Agreement for the first
Interest Period and for the subsequent Interest Period shall be at the rate
calculated by the Facility Agent on the first day of the relevant Interest
Period to be used for such Interest Period.   For each Interest Period, the
Borrower will pay interest for the Debt under the Long Term Facility Portion 1
in compliance with the conditions in this Agreement to the Facility Agent for
the benefit of the Long Term Creditors pursuant to its Proportion of Debt by
payment within 10:00 a.m. (Bangkok time) on the last Banking Day of each month
under the calendar year.

  5.1.5 Interest for the Debt under the Long Term Facility Portion 2

  The interest rate for the Debt under the Long Term Facility Portion 2 will be
at the rate of Average MLR minus one percent (Average MLR-1%) per annum of the
amount due under the Debt under the Long Term Facility Portion 2 calculated by
the Facility Agent on the Effective Date of this Agreement for the first
Interest Period and for the subsequent Interest Period shall be at the rate
calculated by the Facility Agent on the first day of the relevant Interest
Period to be used for such Interest Period.   For each Interest Period, the
Borrower will pay interest for the Debt under the Long Term Facility Portion 2
in compliance with the conditions in this Agreement to the Facility Agent for
the benefit of the Long Term Creditors pursuant to its Proportion of Debt by
payment within 10:00 a.m. (Bangkok time) on the last Banking Day of each month
under the calendar year.”

--------------------------------------------------------------------------------



2.4 Clause 6.1 of the Amended and Restated Second Credit Facilities Agreement
shall be repealed and replaced to read as follows:

  “6.1

Debt under the Long Term Facility

  6.1.1 (a)

Debt under the Long Term Facility Portion 1

 

    The Borrower shall repay the Debt under the Long Term Facility Portion 1 to
each Long Term Creditor on the last Banking Day of each calendar month (for the
total 48 installments) in accordance with Repayment Schedule for Debt under the
Long Term Facilities commencing from the last Banking Day of October 2008
onwards; and

  (b)

Long Term Facility Portion 2

 

    The Borrower shall repay the Debt under the Long Term Facility Portion 2 to
each Long Term Creditor on the last Banking Day of each calendar month (for the
total 48 installments) in accordance with Repayment Schedule for Debt under the
Long Term Facilities commencing from the last Banking Day of October 2008
onwards.

  6.1.2 Before 10.00 a.m on each Repayment Date for Debt under the Long Term
Facilities, the Borrower will repay the Debt under the Long Term Facilities to
the Facility Agent for the benefit of the Long Term Creditors in accordance with
the condition of Clause 6.1.1(a) or Clause 6.1.1(b) (as the case may be) and in
compliance with the Repayment Schedule for Debt under the Long Term Facilities.
  6.1.3 After the Borrower has repaid the Debt under the Long Term Facilities,
the Borrower may not utilize such repayment amount again.   6.1.4 The Borrower
is entitled to prepay the Debt under the Long Term Facility Portion 1 or the
Debt under the Long Term Facility Portion 2 (as the case may be) in whole or in
part on any Interest Payment Date before the Repayment Schedule for Debt under
the Long Term Facilities in compliance with the following conditions:

  (a)   The Borrower has delivered the notice in writing specifying the
intention to prepay the Debt under the Long Term Facilities by specifying the
amount to be prepaid and the date of such prepayment to the Facility Agent in
advance not less than thirty (30) Banking Days;   (b) Subject to Clause 7.1, the
amount to be partially prepaid will be in the amount of not less than Baht
5,000,000 (Five Million Baht) or the integral multiple of Baht 5,000,000 (Five
Million Baht) except in the case that the amount to be prepaid is arisen from
the Excess Cash from Business Operation pursuant to Clause 11.4;   (c) The
Borrower shall prepay the Debt under the Long Term Facilities together with
interest calculated until the date of such prepayment and any other amount which
is due and payable under this Agreement;   (d) The amount prepaid will firstly
be used to pay the expenses which are due under this Agreement. After that it
will be used to pay the fees and interest which are due and payable and the Debt
under the Long Term Facilities in the inverse order of maturity and pursuant to
the terms as specified in Clause 6.1.2;   (e) On each prepayment date, the
Borrower agrees to pay the prepayment fee equal to two percent (2%) of the
amount prepaid to the Facility Agent for the benefit of the Long Term Creditors
in compliance with their Proportion of Debt in relation to the Debt under the
Long Term Facility Portion 1 or the Debt under the Long Term Facility Portion 2
(as the case may be) except in the case where the prepayment money is obtained
from the operation of the Borrower, from any capital increase in the Borrower
which occurs after two (2) years from the Effective Date of this Agreement
and/or from the Excess Cash from Business Operation, in which case the Borrower
shall not be responsible to pay the prepayment fee.

--------------------------------------------------------------------------------



  6.1.5 Any notices of prepayment given by the Borrower shall be irrevocable and
the Borrower shall be bound to make the prepayment in accordance with such
notice.   6.1.6 Except as otherwise clearly mentioned in this Agreement, the
Borrower is not entitled to prepay all or any part of the Debt under the Long
Term Facilities. The Debt under the Long Term Facilities, which is prepaid,
shall not be available for further drawdown.”

2.5 Clause 11.1.6 (b) of the Amended and Restated Second Credit Facilities
Agreement shall be repealed and replaced to read as follows:

  “(b) as soon as they are available, (but in any event within forty five (45)
days) after the end of each quarter, copies of unaudited quarterly financial
statements of the Borrower and as soon as they are available, (but in any event
within forty five (45) days) after the end of the first, second and third
quarters, copies of the consolidated financial statement of the Guarantor based
on the 10-Q form for the first, second and third quarters and as soon as they
are available (but no later than one hundred and twenty (120) days) after the
end of the fourth quarter the 10-K annual report of the Guarantor for each year
during the term of this Agreement together with the cashflow statements and
sources and uses of funds in respect of such periods of the Borrower or the
Guarantor (as the case may be) for the number enough for all the Creditors
having ensured that they were prepared in accordance with accounting principles
and practices generally acceptable in Thailand (in the case of the Borrower) or
in the United States of America (in the case of the Guarantor) and gives in
conjunction with the notes thereto including the notes on changes in the
application of an accounting principles and practices (1) the financial
condition of the Borrower or the Guarantor as of the last day of such financial
period and (2) the result of the operation of the Borrower or the Guarantor for
the period of which they relate, having been prepared with the due care and
diligence in the case of the Borrower or accepted by the creditors of the
Guarantor in case of the Guarantor.”

2.6 Clause 11.1.11 of the Amended and Restated Second Credit Facilities
Agreement shall be repealed and replaced to read as follows:

  “11.1.11

The Borrower shall perform the followings:

  (a) The Borrower shall do all acts to have the Guarantor maintain the
following ratios based on the consolidated annual financial statements audited
by the Auditor acceptable to the Creditors:   (1) the ratio of Aggregate Debt to
Equity at the rate of not exceeding:   (1.1) 12:1 for the year 2010; (1.2) 3:1
for the year 2011; and (1.3) 3:1 for the year 2012 and as long as there is any
Debt under this Agreement and/or Transaction Documents outstanding.

--------------------------------------------------------------------------------



    (2) the ratio of Long Term Debt to Equity at the rate of not exceeding:  
(2.1) 1.5:1 for the year 2010; (2.2) 1.5:1 for the year 2011; and (2.3) 1.5:1
for the year 2012 and as long as there is any Debt under this Agreement and/or
Transaction Documents outstanding.   (3) Debt Service Coverage Ratio at the rate
not less than:  

 

(3.1)    1.2:1 for the year 2009;

 

(3.2)    1.2:1 for the year 2010;

 

(3.3)    1.2:1 for the year 2011; and

(3.4) 1.2:1 for the year 2012 and as long as there is any Debt under this
Agreement and/or Transaction Documents outstanding.   (4) Interest Coverage
Ratio at the rate not less than:

 

(4.1)    1.5:1 for the year 2009;

 

(4.2)    2:1 for the year 2010;

 

(4.3)    2:1 for the year 2011; and

(4.4) 2:1 for the year 2012 and as long as there is any Debt under this
Agreement and/or Transaction Documents outstanding.   (b) The Borrower shall
maintain the following ratios:   (1) the Aggregate Debt to Equity ratio based on
the unaudited quarterly financial statements of the Borrower and the annual
financial statement audited by the Auditor acceptable to the Creditors at the
rate of not exceeding:  

 

(1.1)    3:1 for the year 2008; and

 

(1.2)    3:1 for the year 2009

    (2) the Long Term Debt to Equity ratio based on the unaudited quarterly
financial statements of the Borrower and the annual financial statement audited
by the Auditor acceptable to the Creditors at the rate of not exceeding:  

 

(2.1)    1.5:1 for the year 2008; and

 

(2.2)    1.5:1 for the year 2009.

  (3) the Debt Service Coverage Ratio based on the annual financial statement of
the Borrower audited by the Auditor acceptable to the Creditors at the rate of
not less than 1.2:1 for the year 2009.   (4) the Interest Coverage Ratio based
on the annual financial statement of the Borrower audited by the Auditor
acceptable to the Creditors at the rate of not less than 1.5:1 for the year
2009.

--------------------------------------------------------------------------------



      (5)

the Return on Assets Ratio based on the annual financial statement of the
Borrower audited by the Auditor acceptable to the Creditors at the rate of not
less than:

  (5.1) 4% for the year 2008; (5.2) 4% for the year 2009; (5.3) 6% for the year
2010; (5.4) 6% for the year 2011; and (5.5) 6% for the year 2012 and as long as
there is any Debt under this Agreement and/or Transaction Documents outstanding.

The Creditors shall have the right to revise the ratios to be maintained and/or
the procedures to review the ratios maintained by the Borrower and/or the
Guarantor as the Creditors deem appropriate from time to time and the Borrower
shall strictly perform and shall do all acts to have the Guarantor strictly
performs it obligations as revised from time to time.”

2.7   Clause 11.1.16 of the Amended and Restated Second Credit Facilities
Agreement shall be repealed and replaced to read as follows:   “11.1.16

From the Effective Date of this Agreement until the Debt is paid in full, the
Borrower shall at all times keep funded the Debt Service Reserve Account in
advance with an amount at least equal to (1) the amount of interest payments to
the Creditors for the Debt under the Long Term Facilities for the subsequent
three (3) Interest Periods and (2) the amount of principle payment to the
Creditors for the Debt under the Long Term Facilities for the subsequent one (1)
Interest Period.”

  2.8 The following terms shall be inserted to be Clause 11.1.19 of the Amended
and Restated Second Credit Facility Agreement to read as follows:   “1.1.19 The
Borrower shall deliver the monthly cash flow and performance update of (1) the
Borrower and (2) the Guarantor (which include the report on cash flow and
performance of the Innovex Group Companies) to each Creditor within the last
Banking Day of the subsequent month.”   2.9 The following terms shall be
inserted to be Clause 11.4 of the Amended and Restated Second Credit Facility
Agreement to read as follows:   “11.4 The Borrower shall use the Excess Cash
from Business Operation to repay the debt under the working capital facility and
the import and export credit facility which are due and payable within three (3)
months from the last day of each of the previous quarter and if there is any
excess amount from the repayment of debt under the working capital facility and
the import and export credit facility, such amount shall be used to repay the
Debt under the Long Term Facilities in addition to the repayment as specified in
Clause 6.1.1 and the Attachment 6.1 and Attachment 6.2 in inverse order of
maturity.   The Borrower shall make payment in relation to the Excess Cash from
Business Operation to the Creditors within sixty (60) days from the last day of
the relevant quarter.”

--------------------------------------------------------------------------------



2.10 Clause 13 of the Amended and Restated Second Credit Facilities Agreement
shall be repealed and replaced to read as follows:

13. Security   The Borrower agrees to provide the Security as follows as the
security for the debt of the Borrower under the Amended and Restated Second
Credit Facility Agreement, the Third Credit Facilities Agreement, the
Transaction Documents and any amendments to these agreements.   13.1 The
Borrower shall pledge all the Equipment for the benefit of the Creditors under
the Equipment Pledge Agreement between the Borrower and the Security Agent for
the benefit of the Creditors, from time to time, as soon as practicable for the
pledge under the laws or upon request by the Security Agent or Creditors by
instructing the Security Keeper designated by the Facility Agent, the Security
Agent and the Creditors to control the said Equipment for the benefit of the
Creditors and after the Borrower has registered the mortgage of Registerable
Equipment in the name of the Creditors under the conditions of Clause 13.3 such
Registerable Equipment will be released from the pledge under this clause.  
13.2 Registerable Equipment of the Borrower to the Equipment Registrar, from
time to time, as soon as practicable under the laws or upon demand by the
Security Agent or Creditors and after the registration of the equipment the
Borrower must submit all documents which are the evidence of such ownership
registration in the equipment which is the original to the Security Agent for
the safe custody.     13.3 The Borrower must register the mortgage of all of the
Registerable Equipment the ownership of which have already been registered
pursuant to Clause 13.2, from time to time, under the form and substance
satisfactory to the Creditors as a security for the debt under this Agreement
and the Transaction Documents in which case the Borrower shall be responsible to
pay for the fees and expenses for such mortgage and after the registration of
any Equipment the Borrower shall deliver all the evidences (which is the
original) relating to such mortgage to the Security Agent for the benefit of the
Creditors, provided that before each registration of the mortgage of the
Registerable Equipment, the Borrower shall obtain all consents, licenses,
permits or other similar type of documents from any relevant governmental
authority, agency, organization, board (including the Board of Investment) or
other person as necessary to mortgage that Registerable Equipment.   13.4 In
case the Borrower has additional land and/or building for the operating of the
Project, the Borrower shall mortgage such land and/or building to the Creditors
in the form and substance satisfactory to the Creditors in which case the
Borrower shall be responsible to pay for the fees and expenses for such mortgage
registration and after any mortgage registration, the Borrower shall deliver all
evidences (which is original) relating to such mortgage to the Security Agent
for the benefit of the Creditors.   13.5 Within 23 June 2008 the Borrower shall
enter into the Pledge of Right to Deposit Agreement and the Conditional
Assignment of Right to Deposit Agreement between the Borrower and the Security
Agent for the benefit of the Creditors and deliver the relevant books in
relation to the account to the Security Agent for the benefit of the Creditors
pursuant to the Pledge of Right of Deposit Agreement.   13.6 Within 23 June 2008
the Guarantor shall enter into the Fifth Guarantee Agreement for the benefit of
the Creditors.   13.7 The Borrower shall provide additional Security as
requested by the Creditors when the Creditors consider that the Security
provided by the Borrower to the Creditors under this Agreement or the
Transaction Documents are deteriorated or the value of such Security has been
diminished.

--------------------------------------------------------------------------------



2.11

Attachment 6.1 (Repayment Schedule for Debt under the Long Term Facility Portion
1) and Attachment 6.2 (the Repayment Schedule for Debt under the Long Term
Facility Portion 2) of the Amended and Restated Second Credit Facilities
Agreement shall be repealed and replaced to read as follows:

Attachment 6.1

Repayment Schedule for Debt under the Long Term Facility Portion 1

No.

Repayment Date
for the Debt under
the Long Term
Facility Portion 1



(The last Banking
Day of each month)

Amount of
Repayment
(Baht)

Portion of TMB
Bank

Portion of Bank
of Ayudhya

1 October 2008 800,000 400,000 400,000 2 November 2008 800,000 400,000 400,000 3
December 2008 800,000 400,000 400,000 4 January 2009 800,000 400,000 400,000 5
February 2009 2,800,000 1,400,000 1,400,000 6 March 2009 2,800,000 1,400,000
1,400,000 7 April 2009 2,800,000 1,400,000 1,400,000 8 May 2009 2,800,000
1,400,000 1,400,000 9 June 2009 2,800,000 1,400,000 1,400,000 10 July 2009
2,800,000 1,400,000 1,400,000 11 August 2009 2,800,000 1,400,000 1,400,000 12
September 2009 2,800,000 1,400,000 1,400,000 13 October 2009 2,800,000 1,400,000
1,400,000 14 November 2009 2,800,000 1,400,000 1,400,000 15 December 2009
2,800,000 1,400,000 1,400,000 16 January 2010 2,800,000 1,400,000 1,400,000 17
February 2010 2,800,000 1,400,000 1,400,000 18 March 2010 2,800,000 1,400,000
1,400,000 19 April 2010 2,800,000 1,400,000 1,400,000 20 May 2010 2,800,000
1,400,000 1,400,000 21 June 2010 2,800,000 1,400,000 1,400,000 22 July 2010
2,800,000 1,400,000 1,400,000 23 August 2010 2,800,000 1,400,000 1,400,000 24
September 2010 2,800,000 1,400,000 1,400,000 25 October 2010 4,000,000 2,000,000
2,000,000 26 November 2010 4,000,000 2,000,000 2,000,000 27 December 2010
4,000,000 2,000,000 2,000,000 28 January 2011 4,000,000 2,000,000 2,000,000 29
February 2011 4,000,000 2,000,000 2,000,000 30 March 2011 4,000,000 2,000,000
2,000,000 31 April 2011 4,000,000 2,000,000 2,000,000 32 May 2011 4,000,000
2,000,000 2,000,000 33 June 2011 4,000,000 2,000,000 2,000,000 34 July 2011
4,000,000 2,000,000 2,000,000 35 August 2011 4,000,000 2,000,000 2,000,000 36
September 2011 4,000,000 2,000,000 2,000,000 37 October 2011 4,800,000 2,400,000
2,400,000 38 November 2011 4,800,000 2,400,000 2,400,000 39 December 2011
4,800,000 2,400,000 2,400,000 40 January 2012 4,800,000 2,400,000 2,400,000 41
February 2012 4,800,000 2,400,000 2,400,000 42 March 2012 4,800,000 2,400,000
2,400,000 43 April 2012 4,800,000 2,400,000 2,400,000 44 May 2012 4,800,000
2,400,000 2,400,000 45 June 2012 4,800,000 2,400,000 2,400,000 46 July 2012
4,800,000 2,400,000 2,400,000 47 August 2012 4,800,000 2,400,000 2,400,000 48
September 2012 4,000,000 2,000,000 2,000,000   Total 160,000,000 80,000,000
80,000,000

--------------------------------------------------------------------------------



Attachment 6.1

Repayment Schedule for Debt under the Long Term Facility Portion 2

No.

Repayment Date
for the Debt
under the Long
Term Facility
Portion 1

(The last Banking
Day of each
month)

 

Amount of
Repayment
(Baht)

Portion of TMB
Bank

Portion of Bank
of Ayudhya

1 October 2008 1,000,000 500,000 500,000 2 November 2008 1,000,000 500,000
500,000 3 December 2008 1,000,000 500,000 500,000 4 January 2009 1,000,000
500,000 500,000 5 February 2009 1,000,000 500,000 500,000 6 March 2009 1,000,000
500,000 500,000 7 April 2009 3,800,000 1,900,000 1,900,000 8 May 2009 3,800,000
1,900,000 1,900,000 9 June 2009 3,800,000 1,900,000 1,900,000 10 July 2009
3,800,000 1,900,000 1,900,000 11 August 2009 3,800,000 1,900,000 1,900,000 12
September 2009 3,800,000 1,900,000 1,900,000 13 October 2009 3,800,000 1,900,000
1,900,000 14 November 2009 3,800,000 1,900,000 1,900,000 15 December 2009
3,800,000 1,900,000 1,900,000 16 January 2010 3,800,000 1,900,000 1,900,000 17
February 2010 3,800,000 1,900,000 1,900,000 18 March 2010 3,800,000 1,900,000
1,900,000 19 April 2010 3,800,000 1,900,000 1,900,000 20 May 2010 3,800,000
1,900,000 1,900,000 21 June 2010 3,800,000 1,900,000 1,900,000 22 July 2010
3,800,000 1,900,000 1,900,000 23 August 2010 3,800,000 1,900,000 1,900,000 24
September 2010 3,800,000 1,900,000 1,900,000 25 October 2010 5,200,000 2,600,000
2,600,000 26 November 2010 5,200,000 2,600,000 2,600,000 27 December 2010
5,200,000 2,600,000 2,600,000 28 January 2011 5,200,000 2,600,000 2,600,000 29
February 2011 5,200,000 2,600,000 2,600,000 30 March 2011 5,200,000 2,600,000
2,600,000 31 April 2011 5,200,000 2,600,000 2,600,000 32 May 2011 5,200,000
2,600,000 2,600,000 33 June 2011 5,200,000 2,600,000 2,600,000 34 July 2011
5,200,000 2,600,000 2,600,000 35 August 2011 5,200,000 2,600,000 2,600,000 36
September 2011 5,200,000 2,600,000 2,600,000 37 October 2011 6,200,000 3,100,000
3,100,000 38 November 2011 6,200,000 3,100,000 3,100,000 39 December 2011
6,200,000 3,100,000 3,100,000 40 January 2012 6,200,000 3,100,000 3,100,000 41
February 2012 6,200,000 3,100,000 3,100,000 42 March 2012 6,200,000 3,100,000
3,100,000 43 April 2012 6,200,000 3,100,000 3,100,000 44 May 2012 6,200,000
3,100,000 3,100,000 45 June 2012 6,200,000 3,100,000 3,100,000 46 July 2012
6,200,000 3,100,000 3,100,000 47 August 2012 6,200,000 3,100,000 3,100,000 48
September 2012 5,000,000 2,500,000 2,500,000   Total 210,000,000 105,000,000
105,000,000

--------------------------------------------------------------------------------



3. Continuity of Agreement   Except as amended and supplemented under this
Agreement, all terms and conditions under the Amended and Restated Second Credit
Facilities Agreement, the Transaction Documents and any documents related to the
Amended and Restated Second Credit Facilities Agreement and the Transaction
Documents (including the provisions on security) shall remain in full force and
effect among the Borrower, the Facility Agent, the Security Agent and the
Creditors and this Agreement shall be deemed as an integral part of the Amended
and Restated Second Credit Facilities Agreement and the Transaction Documents.
The provisions with respect to Representations and Warranties, Affirmative
Covenants and Negative Covenants including Event of Default which must be
performed or should not be performed as specified in the Amended and Restated
Second Credit Facilities Agreement, the Transaction Documents and any agreements
related to the Amended and Restated Second Credit Facilities Agreement and the
Transaction Documents shall also apply to this Agreement.   4. Effective Date of
this Agreement   This Agreement shall be effective from the Effective Date of
this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date specified above.

THE BORROWER:

INNOVEX (THAILAND)   LIMITED

/s/ Randy Acres                                             

THE SECURITY AGENT:

TMB BANK PUBLIC COMPANY LIMITED

/s/ Siripong Sombutsiri____________________
(Mr. Siripong Sombutsiri)

--------------------------------------------------------------------------------



/s/ Saipin Thongkomol                                       
(Ms. Saipin Thongkomol)

THE FACILITY AGENT:
BANK OF AYUDHYA PUBLIC COMPANY LIMITED

/s/ Somsak Deemongkolsuk                          
(Mr. Somsak Deemongkolsuk)

THE CREDITORS:
TMB BANK PUBLIC COMPANY LIMITED

/s/ Subhak Siwaraksa                                        
(Mr. Subhak Siwaraksa)

/s/ Utoomphorn Kunakom                            
(Ms. Utoomphorn Kunakorn)

BANK OF AYUDHYA PUBLIC COMPANY LIMITED

/s/ Apinan Hornopparat                                      
(Mr. Apinan Hornopparat)

WITNESS:

/s/ Rochana Huntopap                                        
(Ms. Rochana Huntopap)

WITNESS:

/s/ Kiettirong Daowsook                           
(Mr. Kiettirong Daowsook)

